Exhibit 10.1
November 18, 2010
 
Mr. Joseph L. Mullen


Dear Joe:
 
    This letter agreement (the “Letter Agreement”) sets forth the amended and
restated terms on which you and Bottomline Technologies (de), Inc., a Delaware
corporation (the “Company”), agree that you will continue to be engaged by the
Company for an additional three year term at the expiration of the current
term.  Except as provided in Sections 4 and 5 below, from this date forward this
Letter Agreement shall supersede and replace your Letter Agreements dated
September 18, 2008 and November 18, 2006 and your Amended and Restated
Employment Agreement, dated as of November 21, 2002, as amended by your letter
agreement dated as of September 30, 2005 (as amended, the “Employment
Agreement”).  This Letter Agreement shall not in any manner whatsoever affect
your position as Chairman of the Board of Directors of the Company.
 
    1. Role and Period.  The Company agrees to retain your services as Chairman
for (a) $100,000 per year during the period beginning on November 17, 2010 and
ending on November 16, 2011 and (b) $115,000 per year for each year during the
period beginning on November 17, 2011 and ending on November 17, 2014, at which
time your role and services will be re-evaluated.  In this capacity you will (i)
perform the duties of the Chairman of the Board of Directors during any periods
you are appointed to such position by the Company’s Board of Directors and (ii)
be available to the Company as required or requested by management for services
including strategy analysis, merger and acquisition evaluation and analysis,
strategic partnerships, executive coaching and other consultative services.  In
addition, you shall be entitled to receive equity compensation, currently 3,000
shares of stock of the Company (or such other equity award as shall be made to
non-employee directors) each year on the date of the annual meeting of
stockholders provided that you are serving as a director of the Company during
such periods, in each case vesting at the earlier of the one year anniversary of
the grant date or the next annual meeting of stockholders.   In connection with
your contemplated role under this paragraph 1, you agree to perform such
services and undertake such duties and responsibilities to and for the Company
as may be reasonably requested from time to time by the Company.
 
    2. Expenses.  The Company shall reimburse you for all reasonable business
expenses incurred or paid by you in connection with the performance of your
services hereunder, in accordance with expense reimbursement policies of the
Company and your presentation of appropriate documentation.
 
    3. Termination.
 
       3.1 Either you or the Company may terminate this agreement upon 30 days’
prior written notice to the other party or the Company may do so effective
immediately upon written notice to you for “cause” (as defined below).
 
       3.2 In the event this agreement is terminated by the Company other than
for “cause,” you shall be entitled to be paid (1) in a lump sum the full amount
due you with respect to the remainder of the term described in Section 1 above,
and (2) for any expenses incurred prior to the termination.  In the event of
your termination by the Company for “cause” or termination at your election, you
shall be entitled to payment for services performed and expenses paid or
incurred prior to the effective date of
 
 
 
 

--------------------------------------------------------------------------------

 
 
termination.  Such payments shall constitute full settlement of any and all
claims by you of every description against the Company with respect to services
rendered during the contract period.
 
       3.3 “Cause” shall mean you (A) have been convicted of a felony involving
dishonesty, fraud, theft or embezzlement or any other felony or (B) have
breached any of your material obligations under any agreement between you and
the Company which imposes confidentiality, proprietary information, assignment
of inventions, non-competition or similar obligations on you, as may be in
effect from time to time.
 
    4. Stock Options and Restricted Stock.  In the event that, prior to November
17, 2014:
 
       (a) a Change of Control (as defined in the Employment Agreement) shall
occur, your right to exercise all unvested stock options shall become
immediately exercisable in full and all vesting restrictions applicable to
restricted stock awards shall lapse in full; and
 
       (b) your engagement with the Company is terminated in the manner
described in Section 6.2, 6.3 or 6.4 of your Employment Agreement and pursuant
to the terms of such provision, Section 6.5 of your Employment Agreement would
have applied, you shall have a period of two years (or the remainder of the
applicable option term if less than two years) after the date of such
termination to exercise any Stock Options; provided, however, that such two year
period of exercisability shall not apply to any grant of stock options granted
prior to June 1, 2001 with an exercise price of less than $6.76 per share.
 
    In addition, beginning on November 17, 2011, the provisions of Section 16 of
the Employment Agreement related to tax gross-up payments shall no longer remain
in effect.
 
    5. Vesting.    You shall retain any and all rights you have under the
Employment Agreement through November 17, 2014 with respect to the acceleration
of any restricted stock and unvested options and the related exercise period
solely by reason of any termination of your employment other than as a result of
a termination by you of your employment that does not constitute an Involuntary
Termination (as defined in the Employment Agreement).  In addition, beginning on
November 17, 2011, the provisions of Section 16 of the Employment Agreement
related to tax gross-up payments shall no longer remain in effect.
 
    6. Health Insurance.    You shall be eligible to participate in the
Company’s health insurance plan with the same terms, cost and coverage as then
offered to Company employees until you reach age 65.  In the event of a Change
of Control of the Company, the acquiring or surviving party shall be required to
provide the same or equivalent coverage at a cost equivalent to that in effect
at the time of the Change of Control.  The provision of health insurance under
this paragraph shall be made to you in accordance with the Company’s regular
payroll/benefits practice.
 
    7. Section 409A.    The payments and benefits provided to you upon the
termination of your services pursuant to paragraphs 3.2 and 6 shall be subject
to the terms and conditions set forth in Exhibit A.  In any event, the Company
makes no representation or warranty and shall have no liability to you or any
other person if any provisions of this Letter Agreement are determined to
constitute deferred compensation subject to Section 409A but do not satisfy the
conditions of such section.
 
    8. Taxes.  All payments to be made to you under this Letter Agreement shall
be subject to any required withholding of federal, state and local income and/or
employment taxes.  In addition, beginning on November 17, 2011, the provisions
of Section 16 of the Employment Agreement related to tax gross-up payments shall
no longer remain in effect.
 
    9. Waiver.  You agree that neither this Letter Agreement nor the
transactions contemplated hereby constitutes an Involuntary Termination or a
termination without Cause (as each such term is defined in the Employment
Agreement) under the Employment Agreement.
 
 
 
 

--------------------------------------------------------------------------------

 
 
    10. Survival.  In case any provision of this Letter Agreement shall be
invalid, illegal or otherwise unenforceable, the validity, legality and
enforceability of the remaining provisions shall in no way be affected or
impaired thereby.
 
    11. Notices.  All notices required or permitted under this Letter Agreement
shall be in writing and shall be deemed effective upon personal delivery or
three days after deposit in the United States Post Office, by registered or
certified mail, postage prepaid, return receipt requested, addressed to the
other party at the address shown above (and, in the case of any notice to the
Company, with a copy to John A. Burgess, Esq., Wilmer Cutler Pickering Hale and
Dorr LLP, 60 State Street, Boston, Massachusetts 02109), or at such other
address or addresses as either party shall designate to the other in accordance
with this Section 11.
 
    12. Governing Law.  This Letter Agreement shall be construed, interpreted
and enforced in accordance with the laws of the State of New Hampshire, without
regard to any principle of conflict of laws that would require or permit the
application of the laws of any other jurisdiction.
 
    13. Successors and Assigns.  This Letter Agreement shall be binding upon and
inure to the benefit of both parties and their respective successors and
assigns, provided, however, that your obligations as an employee of the Company
are personal and shall not be assigned by you.
 
    14. Entire Agreement.  This Letter Agreement represents the entire agreement
between the parties regarding the subject matter hereof, and, except as provided
in Section 4 above, supersedes and replaces in its entirety the Employment
Agreement.
 


 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Letter Agreement as of
the day and year set forth above.
 

 
BOTTOMLINE TECHNOLOGIES (de), INC.
         
November 18, 2010
By:
/s/ Joseph L. Barry, Jr.      
Joseph L. Barry, Jr.
     
Chairman of Compensation Committee
         

 
 

 
Accepted and Agreed:
         
November 18, 2010
By:
/s/ Joseph L. Mullen      
Joseph L. Mullen
                 

 
 

 
 

--------------------------------------------------------------------------------

 

Exhibit A:  Payments subject to Section 409A
 
    Subject to the provisions in this Exhibit A, any severance payments or
benefits under the Letter Agreement shall begin only upon the date of your
“separation from service” (determined as set forth below) which occurs on or
after the date of termination of your services.  The following rules shall apply
with respect to distribution of the payments and benefits, if any, to be
provided to you under the Letter Agreement:
 
    1. It is intended that each installment of the severance payments and
benefits provided under the Letter Agreement shall be treated as a separate
“payment” for purposes of Section 409A of the Internal Revenue Code and the
guidance issued thereunder (“Section 409A”).  Neither the Company nor you shall
have the right to accelerate or defer the delivery of any such payments or
benefits except to the extent specifically permitted or required by Section
409A.
 
    2. If, as of the date of your “separation from service” from the Company,
you are not a “specified employee” (within the meaning of Section 409A), then
each installment of the severance payments and benefits shall be made on the
dates and terms set forth in the Letter Agreement.
 
    3. If, as of the date of your “separation from service” from the Company,
you are a “specified employee” (within the meaning of Section 409A), then:
 
    a. Each installment of the severance payments and benefits due under the
Letter Agreement that, in accordance with the dates and terms set forth herein,
will in all circumstances, regardless of when the separation from service
occurs, be paid within the Short-Term Deferral Period (as hereinafter defined)
shall be treated as a short-term deferral within the meaning of Treasury
Regulation Section 1.409A-1(b)(4) to the maximum extent permissible under
Section 409A.  For purposes of this offer letter, the “Short-Term Deferral
Period” means the period ending on the later of the fifteenth day of the third
month following the end of your tax year in which the separation from service
occurs and the fifteenth day of the third month following the end of the
Company’s tax year in which the separation from service occurs; and
 
    b. Each installment of the severance payments and benefits due under the
Letter Agreement that is not described in paragraph 3(a) above and that would,
absent this subsection, be paid within the six-month period following your
“separation from service” from the Company shall not be paid until the date that
is six months and one day after such separation from service (or, if earlier,
your death), with any such installments that are required to be delayed being
accumulated during the six-month period and paid in a lump sum on the date that
is six months and one day following your separation from service and any
subsequent installments, if any, being paid in accordance with the dates and
terms set forth herein; provided, however, that the preceding provisions of this
sentence shall not apply to any installment of severance payments and benefits
if and to the maximum extent that that such installment is deemed to be paid
under a separation pay plan that does not provide for a deferral of compensation
by reason of the application of Treasury Regulation 1.409A-1(b)(9)(iii)
(relating to separation pay upon an involuntary separation from service).  Any
installments that qualify for the exception under Treasury Regulation Section
1.409A-1(b)(9)(iii) must be paid no later than the last day of your second
taxable year following your taxable year in which the separation from service
occurs.
 
    4. The determination of whether and when your separation from service from
the Company has occurred shall be made and in a manner consistent with, and
based on the presumptions set forth in, Treasury Regulation Section
1.409A-1(h).  Solely for purposes of this paragraph 4, “Company” shall include
all persons with whom the Company would be considered a single employer under
Section 414(b) and 414(c) of the Code.
 
    5. All reimbursements and in-kind benefits provided under this letter
agreement shall be made or provided in accordance with the requirements of
Section 409A to the extent that such reimbursements or in-kind benefits are
subject to Section 409A, including, where applicable, the requirement that (i)
any reimbursement is for expenses incurred during your lifetime (or during a
shorter period of time specified in this Agreement), (ii) the amount of expenses
eligible for reimbursement during a calendar year may not
 
 
 
 

--------------------------------------------------------------------------------

 
 
affect the expenses eligible for reimbursement in any other calendar year, (iii)
the reimbursement of an eligible expense will be made on or before the last day
of the calendar year following the year in which the expense is incurred and
(iv) the right to reimbursement is not subject to set off or liquidation or
exchange for any other benefit.
